UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-53603 Apple REIT Nine, Inc. (Exact name of registrant as specified in its charter) Virginia 26-1379210 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfilerx Smallerreportingcompany¨ (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of November 1, 2013:182,784,131 Index APPLE REIT NINE, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets –September 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations - Three and nine months ended September 30, 2013 and 2012 4 Consolidated Statements of Cash Flows – Nine months ended September 30, 2013 and 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II.OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 6. Exhibits 33 Signatures 34 This Form 10-Q includes references to certain trademarks or service marks.The Courtyard® by Marriott, Fairfield Inn® by Marriott, Fairfield Inn and Suites® by Marriott, TownePlace Suites® by Marriott, SpringHill Suites® by Marriott, Residence Inn® by Marriott and Marriott® trademarks are the property of Marriott International, Inc. or one of its affiliates.The Hampton Inn®, Hampton Inn and Suites®, Homewood Suites® by Hilton, Embassy Suites Hotels®, Hilton Garden Inn®, Home2 Suites® by Hilton and Hilton® trademarks are the property of Hilton Worldwide or one or more of its affiliates.For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements APPLE REIT NINE, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, (unaudited) Assets Investment in real estate, net of accumulated depreciation of $186,792 and $145,927, respectively $ $ Cash and cash equivalents 0 Restricted cash-furniture, fixtures and other escrows Note receivable, net Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Credit facility $ $
